Citation Nr: 0616396	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  02-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post traumatic stress disorder (PTSD), prior to June 11, 
2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD, from June 11, 2003, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that assigned a 30 percent disability rating 
for PTSD, effective from July 16, 2001.  By a rating action 
dated in August 2005, the 30 percent disability evaluation 
for the veteran's PTSD was increased to 50 percent, effective 
from June 11, 2003.  

In December 2005, the veteran's representative indicated that 
the veteran had requested a video-conference hearing before 
the Board in his November 2002 substantive appeal.  However, 
in his November 2002 substantive appeal, the veteran checked 
the box indicating that he did not want to appear at a 
hearing before the Board.  Accordingly, the veteran did not 
request such a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a letter dated in April 2006, the veteran indicated that 
he was recently admitted to the Audie Murphy VA Medical 
Center (VAMC) from March 30 to April 4, 2006.  He also stated 
that he received follow-up treatment at the Corpus Christi VA 
Outpatient Clinic (VAOPC).  Records generated by VA are 
constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159. (2005).  The records 
identified by the veteran must be obtained.  Any additional 
treatment records from the Corpus Christ Vet Center should 
also be obtained, as it appears that the veteran receives 
ongoing treatment at that facility.

Although the veteran underwent an examination for his PTSD in 
June 2005, reexamination is required to verify the current 
severity of this disability.  See 38 C.F.R. § 3.327 (2005).  
In view of the indicated recent hospital admission and 
subsequent treatment, VA must obtain a medical opinion 
because such opinion is necessary to make a decision on this 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c) (2005).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased 
disability rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
any such increase.  On remand, the veteran should be provided 
proper notice under 38 U.S.C.A. 5103(a) and 38 C.F.R. § 
3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 U.S.C.A. 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
PTSD from the Audie Murphy VAMC, dated 
since January 2006, including any report 
of hospitalization dated from March 30 to 
April 4, 2006.  

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
PTSD from the Corpus Christi VAOPC, dated 
since June 2005.  

4.  Make arrangements to obtain the 
veteran's complete treatment records for 
PTSD from the Corpus Christi Vet Center, 
dated since September 2002.  

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate VA 
examination.  The claims folder, to 
include a copy of this remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's PTSD 
alone, the examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

6.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

